Exhibit 10.58

 

RESTATED CHANGE IN CONTROL AGREEMENT*

(as amended through March 9, 2005)

 

THIS AGREEMENT, dated as of the [SEE ATTACHED SCHEDULE A], is by and between
SPHERION CORPORATION, a Delaware corporation (hereinafter referred to as the
“Company”), and [SEE ATTACHED SCHEDULE A] (hereinafter the “Executive”).

 

RECITALS

 

A.                                   The Board of Directors of the Company (the
“Board”) considers it essential to the best interests of the Company and its
stockholders that its key management personnel be encouraged to remain with the
Company and its subsidiaries and to continue to devote full attention to the
Company’s business in the event that any third person expresses its intention to
complete a possible business combination with the Company, or in taking any
other action which could result in a “Change in Control” (as defined herein) of
the Company.  In this connection, the Board recognizes that the possibility of a
Change in Control and the uncertainty and questions which it may raise among
management may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders.  The Board has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of key members of the Company’s management to
their assigned duties without distraction in the face of the potentially
disturbing circumstances arising from the possibility of a Change in Control of
the Company.

 

B.                                     The Executive currently serves as the
Company’s [SEE ATTACHED SCHEDULE A], and [her/his] services and knowledge are
valuable to the Company in connection with the management of its business.

 

C.                                     The Board believes the Executive has made
and is expected to continue to make valuable contributions to the productivity
and profitability of the Company and its subsidiaries.  Should the Company
receive a proposal from a third person concerning a possible business
combination or any other action which could result in a Change in Control, in
addition to the Executive’s regular duties, the Executive may be called upon to
assist in the assessment of such proposal, advise management and the Board as to
whether such proposal would be in the best interests of the Company and its
stockholders, and to take such other actions as the Board might determine to be
necessary or appropriate.

 

D.                                    Should the Company receive any proposal
from a third person concerning a possible business combination or any other
action which could result in a change in control of the Company, the Board
believes it imperative that the Company and the Board be able to rely upon the
Executive to continue in [her/his] position, and that the Company and the Board
be able to receive and rely upon [her/his] advice, if so requested, as to the
best interests of the Company and its stockholders without concern that [she/he]
might be distracted by the personal uncertainties and risks created by such a
proposal, and to encourage Executive’s full attention and dedication to the
Company.

 

E.                                      The Company and the Executive are
parties to that certain Change in

 

--------------------------------------------------------------------------------


 

Control Agreement dated [SEE ATTACHED SCHEDULE A] (the “Prior CIC Agreement”).

 

F.                                      The Company and the Executive desire to
terminate the Prior CIC Agreement (and any predecessor change in control
agreements) and to enter into this Agreement, which supercedes the Prior CIC
Agreement, upon the terms and subject to the conditions hereinafter set forth.]

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, to assure the Company and its subsidiaries that it will have the
continued, undivided attention, dedication and services of the Executive and the
availability of the Executive’s advice and counsel notwithstanding the
possibility, threat or occurrence of a Change in Control of the Company, and to
induce the Executive to remain in the employ of the Company and its
subsidiaries, and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows.

 

1.                                       Change in Control.  (Amended March 9,
2005) For purposes of this Agreement, a “Change in Control” of the Company shall
be deemed to have occurred upon any of the following events as such are defined
in Section 409A of the Internal Revenue Code of 1986, as amended: (i) a change
in the ownership of the Company; (ii) a change in effective control of the
Company; or (iii) a change in the ownership of a substantial portion of the
assets of the Company.”

 

2.                                       Adjustment of Benefits upon Change in
Control

 

(a)                                  The Company agrees that the Compensation
Committee of the Board, or such other committee succeeding to such committee’s
responsibilities with respect to executive compensation (collectively, the
“Compensation Committee”) may make such equitable adjustments to any performance
targets contained in any awards under the Company’s current incentive
compensation plans, or any additional or successor plan in which the Executive
is a participant (collectively, the “Incentive Plans”), as the Compensation
Committee determines may be appropriate to eliminate any negative effects from
any transactions relating to a Change in Control (such as costs or expenses
associated with the transaction or any related transaction, including, without
limitation, any reorganizations, divestitures, recapitalizations or borrowings,
or changes in targets or measures to reflect the disruption of the business,
etc.), in order to preserve reward opportunities and performance objectives.

 

(b)                                 In the case of a Change in Control, all
restrictions and conditions applicable to any awards of restricted stock or the
vesting of stock options or other awards granted to the Executive under the
Company’s 2000 Stock Incentive Plan, Deferred Stock Plan, any similar,
predecessor or successor plan, or otherwise shall be deemed to have been
satisfied as of the date the Change in Control occurs, and this Agreement shall
be deemed to amend any agreements evidencing such awards to reflect this
provision.

 

--------------------------------------------------------------------------------


 

3.                                       Termination Following Change in Control

 

(a)                                  The Executive’s employment may be
terminated for any reason by the Company following a Change in Control of the
Company.  If the Executive’s employment is terminated by the Company for any
reason other than for the reasons set forth in subparagraphs (i), (ii), (iii),
(iv) or (v) below within two years following a Change in Control, then the
Executive shall be entitled to the benefits set forth in this Agreement in lieu
of any termination, separation, severance or similar benefits under the
Executive’s Employment Agreement, if any, or under the Company’s termination,
separation, severance or similar plans or policies, if any.  If the Executive’s
employment is terminated for any of the reasons set forth in subparagraphs (i),
(ii), (iii), (iv) or (v) below, then the Executive shall not be entitled to any
termination, separation, severance or similar benefits under this Agreement, and
the Executive shall be entitled to benefits under the Executive’s Employment
Agreement, if any, or under the Company’s termination, separation, severance or
similar plans or policies, if any, only in accordance with the terms of such
Employment Agreement, or such plans or policies.

 

(i)                                     termination by reason of the Executive’s
death, provided the Executive has not previously given a “Notice of Termination”
pursuant to Section 4;

 

(ii)                                  termination by reason of the Executive’s
“Disability,” provided the Executive has not previously given a “Notice of
Termination” pursuant to Section 4;

 

(iii)                               termination by reason of “retirement” at or
after age 65, provided the Executive has not previously given “Notice of
Termination” pursuant to Section 4;

 

(iv)                              termination by the Company for “Cause;” or

 

(v)                                 voluntary termination by the Executive
(other than for “Good Reason” as provided in section 3(b) below).

 

For the purposes of this Agreement, “Disability” shall be defined as the
Executive’s inability by reason of illness or other physical or mental
disability to perform the principal duties required by the position held by the
Executive at the inception of such illness or disability for any consecutive
180-day period.  A determination of disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or, in the Executive’s incapacity to designate a doctor, the
Executive’s legal representative.  If the Company and the Executive cannot agree
on the designation of a doctor, each party shall nominate a qualified medical
doctor and the two doctors shall select a third doctor and the third doctor
shall make the determination as to disability.

 

For purposes of this Agreement, “retirement” shall mean the Company’s
termination of the Executive’s employment at or after the date on which the
Executive attains age 65.

 

For purposes of this Agreement, “Cause” shall mean one or more of the following:

 

--------------------------------------------------------------------------------


 

(I)                                    the material violation of any of the
terms and conditions of this Agreement or any written agreements the Executive
may from time to time have with the Company (after 30 days following written
notice from the Board specifying such material violation and Executive’s failure
to cure or remedy such material violation within such 30-day period);

 

(II)                                inattention to or failure to perform
Executive’s assigned duties and responsibilities competently for any reason
other than due to Disability (after 30 days following written notice from the
Board specifying such inattention or failure, and Executive’s failure to cure or
remedy such inattention or failure within such 30-day period);

 

(III)                            engaging in activities or conduct injurious to
the reputation of the Company or its affiliates including, without limitation,
engaging in immoral acts which become public information or repeatedly conveying
to one person, or conveying to an assembled public group, negative information
concerning the Company or its affiliates;

 

(IV)                            commission of an act of dishonesty, including,
but not limited to, misappropriation of funds or any property of the Company;

 

(V)                                commission by the Executive of an act which
constitutes a misdemeanor (involving an act of moral turpitude) or a felony;

 

(VI)                            the material violation of any of the written
Policies of the Company which are not inconsistent with this Agreement or
applicable law (after 30 days following written notice from the Board specifying
such failure, and the Executive’s failure to cure or remedy such inattention or
failure within such 30-day period);

 

(VII)                        refusal to perform the Executive’s assigned duties
and responsibilities or other insubordination (after 30 days following written
notice from the Board specifying such refusal or insubordination, and the
Executive’s failure to cure or remedy such refusal or insubordination within
such 30-day period); or

 

(VIII)                    unsatisfactory performance of duties by the Executive
as a result of alcohol or drug use by the Executive.

 

(b)                                 The Executive may terminate [her/his]
employment with the Company following a Change in Control of the Company for
“Good Reason” by giving Notice of Termination at any time within two years after
the Change in Control.  Any failure by the Executive to give such immediate
notice of termination for Good Reason shall not be deemed to constitute a waiver
or otherwise to affect adversely the rights of the Executive hereunder, provided
the Executive gives notice to receive such benefits prior to the expiration of
such two year period.  If the Executive terminates [her/his] employment as
provided in this Section 3(b), then the Executive shall be entitled to the
benefits set forth in this Agreement in lieu of any termination, separation,
severance or similar benefits under the Executive’s Employment Agreement, if
any, or under the Company’s termination, separation, severance or similar plans
or policies, if any.

 

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
one or more of the following events:

 

(I)                                    The assignment to the Executive of any
duties inconsistent in any material adverse respect with [her/his] position,
authority or responsibilities with the Company and its subsidiaries immediately
prior to the Change in Control, or any other material adverse change in such
position, including titles, authority, or responsibilities, as compared with the
Executive’s position immediately prior to the Change in Control;

 

(II)                                A reduction by the Company in the amount of
the Executive’s base salary or annual or long term incentive compensation paid
or payable as compared to that which was paid or made available to Executive
immediately prior to the Change in Control; or the failure of the Company to
increase Executive’s compensation each year by an amount which is substantially
the same, on a percentage basis, as the average annual percentage increase in
the base salaries of other executives of comparable status with the Company;

 

(III)                            The failure by the Company to continue to
provide the Executive with substantially similar perquisites or benefits the
Executive in the aggregate enjoyed under the Company’s benefit programs, such as
any of the Company’s pension, savings, vacation, life insurance, medical, health
and accident, or disability plans in which [she/he] was participating at the
time of the Change in Control (or, alternatively, if such plans are amended,
modified or discontinued, substantially similar equivalent benefits thereto,
when considered in the aggregate), or the taking of any action by the Company
which would directly or indirectly cause such benefits to be no longer
substantially equivalent, when considered in the aggregate, to the benefits in
effect at the time of the Change in Control;

 

(IV)                            The Company’s requiring the Executive to be
based at any office or location more than 50 miles from that location at which
[she/he] performed [her/his] services immediately prior to the Change in
Control, except for a relocation consented to in writing by the Executive, or
travel reasonably required in the performance of the Executive’s
responsibilities to the extent substantially consistent with the Executive’s
business travel obligations prior to the Change in Control;

 

(V)                                Any failure of the Company to obtain the
assumption of the obligation to perform this Agreement by any successor as
contemplated in Section 11 herein; or

 

(VI)                            Any breach by the Company of any of the material
provisions of this Agreement or any failure by the Company to carry out any of
its obligations hereunder, in either case, for a period of thirty business days
after receipt of written notice from the Executive and the failure by the
Company to cure such breach or failure during such thirty business day period.

 

4.                                       Notice of Termination

 

Any termination of the Executive’s employment following a Change in Control,
other than a termination as contemplated by Sections 3(a)(i) or 3(a)(iii) shall
be communicated by written “Notice of Termination” by the party affecting the
termination to

 

--------------------------------------------------------------------------------


 

the other party hereto.  Any “Notice of Termination” shall set forth (a) the
effective date of termination, which shall not be less than 15 or more than
30 days after the date the Notice of Termination is delivered (the “Termination
Date”); (b) the specific provision in this Agreement relied upon; and (c) in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination and the entitlement, or lack of entitlement, to the benefits
set forth in this Agreement.  Notwithstanding the foregoing, if within
fifteen (15) days after any Notice of Termination is given, the party receiving
such Notice of Termination notifies the other party that a good faith dispute
exists concerning the termination, the actual Termination Date shall be the date
on which the dispute is finally determined in accordance with the provisions of
Section 18 hereof.  In the case of any good faith dispute as to the Executive’s
entitlement to benefits under this Agreement resulting from any termination by
the Company for which the Company does not deliver a Notice of Termination, the
actual Termination Date shall be the date on which the dispute is finally
determined in accordance with the provisions of Section 18 hereof. 
Notwithstanding the pendency of any such dispute referred to in the two
preceding sentences, the Company shall continue to pay the Executive [her/his]
full compensation then in effect and continue the Executive as a participant in
all compensation, benefits and perquisites in which [she/he] was then
participating, until the dispute is finally resolved, provided the Executive is
willing to continue to provide full time services to the Company and its
subsidiaries in substantially the same position, if so requested by the
Company.  Amounts paid under this Section 4 shall be in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.  If a final determination is made,
pursuant to Section 18, that Good Reason did not exist in the case of a Notice
of Termination by the Executive, the Executive shall have the sole right to
nullify and void [her/his] Notice of Termination by delivering written notice of
same to the Company within three (3) business days of the date of such final
determination.  If the parties do not dispute the Executive’s entitlement to
benefits hereunder, the Termination Date shall be as set forth in the Notice of
Termination.

 

5.                                       Termination Benefits

 

(a)                                  Severance Payment.  Subject to the
conditions set forth in this Agreement, on the Termination Date the Company
shall pay the Executive (reduced by any applicable payroll or other taxes
required to be withheld) a lump sum severance payment, in cash, equal to two
(2) times the sum of Executive’s annual salary for the current year plus
[her/his] annual incentive award target for the current year (provided that if
the Notice of Termination is given prior to the determination of the Executive’s
salary or annual incentive award target for the year in which the Termination
Date occurs, the amounts shall be based on the annual salary for the prior year
and the greater of the annual incentive award target for the prior year or the
actual incentive award earned by the Executive for the prior year).  The current
year shall be (A) for the purposes of determining annual salary, the year then
generally used by the Company for setting salaries for senior-level executives
(currently April 1 through the following March 31), and (B) for purposes of
determining annual incentive award target, the fiscal year then generally used
by the Company for setting annual incentive award targets for senior-level
executives, in which the Termination Date occurs, and the prior year shall be
the twelve-month period immediately preceding the current year;

 

--------------------------------------------------------------------------------


 

(b)                                 Expenses.  Reimbursement for expenses
incurred by the Executive in accordance with the Company’s policy but not
reimbursed prior to the date of such termination of employment;

 

(c)                                  Payment of Deferred Compensation.  Any
compensation that has been earned by the Executive but is unpaid as of the
Termination Date, including any compensation that has been earned but deferred
pursuant to the Company’s Deferred Compensation Plan or otherwise, shall be paid
in full to the Executive on the Termination Date.

 

(d)                                 Key Employee Exception.  (Added March 9,
2005) Notwithstanding anything contained herein to the contrary, to the extent
the Executive is deemed a “key employee” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and notwithstanding any contrary
provision which exists in any of the Company’s deferred compensation plans, any
distribution of deferred compensation to the Executive will be delayed for a
period of 6 months after the Termination Date as required by Section 409A of the
Internal Revenue Code of 1986, as amended.

 

6.                                       Other Benefits

 

Subject to the conditions set forth in this Agreement hereof, the following
benefits (subject to any applicable payroll or other taxes required to be
withheld) shall be paid or provided to the Executive:

 

(a)                                  Health/Welfare Benefits

 

(i)                                     During the twenty-four (24) months
following the Termination Date (the “Continuation Period”), the Company shall
continue to keep in full force and effect all programs of medical, dental,
vision, accident, disability, life insurance, including optional term life
insurance, and other similar health or welfare programs with respect to the
Executive and [her/his] dependents with the same level of coverage, upon the
same terms and otherwise to the same extent as such programs shall have been in
effect immediately prior to the Termination Date (or, if more favorable to the
Executive, immediately prior to the Change in Control), and the Company and the
Executive shall share the costs of the continuation of such insurance coverage
in the same proportion as such costs were shared immediately prior to the
Termination Date (or, if more favorable to the Executive, immediately prior to
the Change in Control) or, if the terms of such programs do not permit continued
participation by the Executive (or if the Company otherwise determines it
advisable to amend, modify or discontinue such programs for employees
generally), the Company shall otherwise provide benefits substantially similar
to and no less favorable to the Executive in terms of cost or benefits
(“Equivalent Benefits”) than [she/he] was entitled to receive at the end of the
period of coverage, for the duration of the Continuation Period.

 

(ii)                                  All benefits which the Company is required
by this Section 6(a) to provide, which will not be provided by the Company’s
programs described herein, shall be

 

--------------------------------------------------------------------------------


 

provided through the purchase of insurance unless the Executive is uninsurable. 
If the Executive is uninsurable, the Company will provide the benefits out of
its general assets.

 

(iii)                               If the Executive obtains other employment
during the Continuation Period which provides health or welfare benefits of the
type described in Section 6(a)(i) hereof (“Other Coverage”), then Executive
shall notify the Company promptly of such other employment and Other Coverage
and the Company shall thereafter not provide the Executive and [her/his]
dependents the benefits described in Section 6(a)(i) hereof to the extent that
such benefits are provided under the Other Coverage.  Under such circumstances,
the Executive shall make all claims first under the Other Coverage and then,
only to the extent not paid or reimbursed by the Other Coverage, under the plans
and programs described in Section 6(a)(i) hereof.

 

(b)                                 Retirement Benefits

 

(i)                                     For purposes of this Agreement,
“Retirement” shall mean the Company’s termination of the Executive’s employment
within two years following a Change in Control of the Company and at or after
the date on which the Executive attains age 65; provided, however, that any
termination for Cause or due to Death or Disability shall not constitute
Retirement.

 

(ii)                                  Subject to Section 6(b)(ii), the Executive
shall be deemed to be completely vested under the Company’s 401(k) Plan,
Deferred Compensation Plan or other similar or successor plans which are in
effect as of the date of the Change in Control (collectively, the “Plans”),
regardless of the Executive’s actual vesting service credit thereunder.

 

(iii)                               Any part of the foregoing retirement
benefits which are otherwise required to be paid by a tax-qualified Plan but
which cannot be paid through such Plan by reason of the laws and regulations
applicable to such Plan, shall be paid by one or more supplemental non-qualified
Plans or by the Company.

 

(iv)                              The payments calculated hereunder which are
not actually paid by a Plan shall be paid thirty (30) days following the Date of
Termination in a single lump sum cash payment (of equivalent actuarial value to
the payment calculated hereunder using the same actuarial assumptions as are
used in calculating benefits under the Plan but using the discount rate that
would be used by the Company on the Date of Termination to determine the
actuarial present value of projected benefit obligations).

 

(c)                                  Executive Outplacement Counseling.  During
the Continuation Period, unless the Executive shall reach normal retirement age
during the Continuation Period, the Executive may request in writing and the
Company shall at its expense engage within a reasonable time following such
written request an outplacement counseling service to assist the Executive in
obtaining employment.

 

--------------------------------------------------------------------------------


 

7.                                       Payment of Certain Costs

 

Except as otherwise provided in Section 18, if a dispute arises regarding a
termination of the Executive or the interpretation or enforcement of this
Agreement, subsequent to a Change in Control, all of the reasonable legal fees
and expenses incurred by the Executive and all Arbitration Costs (as hereafter
defined) in contesting any such termination or obtaining or enforcing all or
part of any right or benefit provided for in this Agreement or in otherwise
pursuing all or part of [her/his] claim will be paid by the Company, unless
prohibited by law.  The Company further agrees to pay pre-judgment interest on
any money judgment obtained by the Executive calculated at the prime interest
rate reported in The Wall Street Journal in effect from time to time from the
date that payment to [her/his] should have been made under this Agreement.

 

8.                                       This section intentionally left blank.

 

9.                                       Mitigation

 

The Executive is not required to seek other employment or otherwise mitigate the
amount of any payments to be made by the Company pursuant to this Agreement, and
employment by the Executive will not reduce or otherwise affect any amounts or
benefits due the Executive pursuant to this Agreement, except as otherwise
provided in Section 6(a)(iii).

 

10.                                 Continuing Obligations Regarding
Confidential Information

 

(a)                                  Acknowledgments by the Executive.  The
Executive hereby recognizes and acknowledges the following:

 

(i)                                     In connection with the Business, the
Company has expended a great deal of time, money and effort to develop and
maintain the secrecy and confidentiality of substantial proprietary trade secret
information and other confidential business information which, if misused or
disclosed, could be very harmful to the Company’s business.

 

(ii)                                  The Executive desires to become entitled
to receive the benefits contemplated by this Agreement but which the Company
would not make available to the Executive but for the Executive’s signing and
agreeing to abide by the terms of this Section 10.

 

(iii)                               The Executive’s position with the Company
provides the Executive with access to certain of the Company’s confidential and
proprietary trade secret information and other confidential business
information.

 

(iv)                              The Company compensates its employees to,
among other things, develop and preserve business information for the Company’s
ownership and use.

 

(v)                                 If the Executive were to leave the Company,
the Company in all fairness would need certain protection in order to ensure
that the Executive does not appropriate and misuse any confidential information
entrusted to the Executive during the course of the Executive’s employment with
the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 Confidential Information

 

(i)                                     The Executive agrees to keep secret and
confidential, and not to use or disclose to any third parties, except as
directly required for the Executive to perform the Executive’s employment
responsibilities for the Company, or except as required by law, any of the
Company’s confidential and proprietary trade secret information or other
confidential business information concerning the Company’s business acquired by
the Executive during the course of, or in connection with, the Executive’s
employment with the Company (and which was not known by the Executive prior to
the Executive’s being hired by the Company).  Confidential information means
information which would constitute material, nonpublic information under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, regardless of whether the Executive’s use or disclosure
of such information is in connection with or related to a securities
transaction.

 

(ii)                                  The Executive acknowledges that any and
all notes, records, reports, written information or documents of any kind,
computer files and diskettes and other documents obtained by or provided to the
Executive, or otherwise made, produced or compiled during the course of the
Executive’s employment with the Company, regardless of the type of medium in
which it is preserved, are the sole and exclusive property of the Company and
shall be surrendered to the Company upon the Executive’s termination of
employment and on demand at any time by the Company.

 

(c)                                  Acknowledgment Regarding Restrictions.  The
Executive recognizes and agrees that the provisions of this Section 10 are
reasonable and enforceable because, among other things, (i) the Executive is
receiving compensation under this Agreement and (ii)  this Section 10 therefore
does not impose any undue hardship on the Executive.  The Executive further
recognizes and agrees that the provisions of this Section 10 are reasonable and
enforceable in view of the Company’s legitimate interests in protecting its
confidential information.

 

(d)                                 Breach.  In the event of a breach of
Section 10(b), the Company’s sole remedy shall be the discontinuation of the
payment, allocation, accrual or provision of any amounts or benefits as provided
in Sections 5 or 6.  The Executive recognizes and agrees, however, that it is
the intent of the parties that neither this Agreement nor any of its provisions
shall be construed to adversely affect any rights or remedies that Company would
have had, including, without limitation, the amount of any damages for which it
could have sought recovery, had this Agreement not been entered into. 
Accordingly, the parties hereby agree that nothing stated in this Section 10
shall limit or otherwise affect the Company’s right to seek legal or equitable
remedies it may otherwise have, or the amount of damages for which it may seek
recovery, in connection with matters covered by this Section 10 but which are
not based on breach or violation of this Section 10 (including, without
limitation, claims based on the breach of fiduciary or other duties of the
Executive or any obligations of the Executive arising under any other contracts,
agreements or understandings).  Without limiting the generality of the
foregoing, nothing in this Section 10 or any other provision of this Agreement
shall limit or otherwise affect the Company’s right to seek legal or equitable
remedies it may otherwise have, or the amount of damages for which it may seek
recovery, resulting from or arising out of statutory or common law or any

 

--------------------------------------------------------------------------------


 

Company policies relating to fiduciary duties, confidential information or trade
secrets.  Further, the Executive acknowledges and agrees that the fact that
Section 10(c) is limited to the Continuation Period, and that the sole remedy of
the Company hereunder is the discontinuation of benefits, shall not reduce or
otherwise alter any other contractual or other legal obligations of the
Executive during any period or circumstance, and shall not be construed as
establishing a maximum limit on damages for which the Company may seek recovery.

 

11.                                 Binding Agreement; Successors

 

(a)                                  This Agreement shall be binding upon and
shall inure to the benefit of the Company and its successors and assigns.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
For purposes of this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid.

 

(b)                                 This Agreement shall be binding upon and
shall inure to the benefit of the Executive and the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, beneficiaries, devises and legatees.  If the Executive should die
while any amounts are payable to [her/his] hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, beneficiary or other designee or,
if there be no such designee, to the Executive’s estate.

 

12.                                 Notices

 

For the purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered by hand, (ii) on the date of
transmission, if delivered by confirmed facsimile, (iii) on the first business
day following the date of deposit if delivered by guaranteed overnight delivery
service, or (iv) on the third business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

 

--------------------------------------------------------------------------------


 

If to the Company:

 

Spherion Corporation

2050 Spectrum Boulevard

Fort Lauderdale, Florida 33309

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

13.                                 Governing Law

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Florida, without regard to
principles of conflicts of laws.

 

14.                                 Miscellaneous

 

No provisions of this Agreement may be amended, modified, waived or discharged
unless such amendment, waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.  No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement. 
Section headings contained herein are for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

15.                                 Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which will constitute one and the same
instrument.

 

16.                                 Non-Assignability

 

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, or transfer this Agreement or any
rights or obligations hereunder, except as provided in Section 11.  Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his will or trust or by
the laws of descent or distribution, and in the event of any attempted
assignment or transfer contrary to this paragraph the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.

 

17.                                 Term of Agreement

 

The term of this Agreement (the “Term”) shall commence on the date hereof and
shall continue in effect for a period of three (3) years, unless further
extended or sooner terminated as hereinafter provided.  At the end of this three
year period and on the first day of each one-year anniversary thereafter, the
Term shall automatically be extended for one additional year unless either party
shall have given notice to the other party, at least six months prior to such
anniversary that it does not wish to extend the Term.  However, if a Change in
Control of the Company shall

 

--------------------------------------------------------------------------------


 

have occurred during the original or any extended term of this Agreement, this
Agreement shall continue in effect for a period of twenty-four (24) months
beyond the month in which such Change in Control occurred; and, provided
further, that if the Company shall become obligated to make any payments or
provide any benefits pursuant to Section 5 or 6 hereof, this Agreement shall
continue for the period necessary to make such payments or provide such
benefits.

 

18.                                 Resolution of Disputes

 

(a)                                  The parties hereby agree to submit any
claim, demand, dispute, charge or cause of action (in any such case, a “Claim”)
arising out of, in connection with, or relating to this Change in Control
Agreement to binding arbitration in conformance with the J*A*M*S/ENDISPUTE
Streamlined Arbitration Rules and Procedures or the J*A*M*S/ ENDISPUTE
Comprehensive Arbitration Rules and Procedures, as applicable, but expressly
excluding Rule 28 of the J*A*M*S/ENDISPUTE Streamlined Rules and Rule 33 of the
J*A*M*S/ENDISPUTE Comprehensive Rules, as the case may be.  All arbitration
procedures shall be held in Fort Lauderdale, Florida and shall be subject to the
choice of law provisions set forth in Section 13 of this Agreement.

 

(b)                                 In the event of any dispute arising out of
or relating to this Agreement for which any party is seeking injunctive relief,
specific performance or other equitable relief, such matter may be resolved by
litigation.  Accordingly, the parties shall submit such matter to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida or, if jurisdiction is not available therein, any other court located in
Broward County, Florida, and hereby waive any and all objections to such
jurisdiction or venue that they may have.  Each party agrees that process may be
served upon such party in any manner authorized under the laws of the United
States or Florida, and waives any objections that such party may otherwise have
to such process.

 

19.                                 Release and Conditions

 

Any and all payments and benefits provided by the Company to the Executive under
this Agreement shall be conditioned on the following: (i) Executive’s continued
compliance with the confidentiality provisions contained herein; (ii) the
Executive’s execution of a full release and settlement of any and all claims
against the Company; and (iii) the Executive’s execution of a non-disparagement
agreement and continued compliance therewith.

 

20.                                 No Setoff

 

The Company shall have no right of setoff or counterclaim in respect of any
claim, debt or obligation against any payment provided for in this Agreement.

 

21.                                 Non-Exclusivity of Rights

 

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries or successors and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company or any of
its subsidiaries or successors, except to the extent payments are made

 

--------------------------------------------------------------------------------


 

pursuant to Section 5, they shall be in lieu of any termination, separation,
severance or similar payments pursuant to the Executive’s Employment Agreement,
if any, and the Company’s then existing termination, separation, severance or
similar plans or policies, if any.  Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan or program of the
Company or any of its subsidiaries shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

 

22.                                 No Guaranteed Employment

 

The Executive and the Company acknowledge that this Agreement shall not confer
upon the Executive any right to continued employment and shall not interfere
with the right of the Company to terminate the employment of the Executive at
any time.

 

23.                                 Invalidity of Provisions

 

In the event that any provision of this Agreement is adjudicated to be invalid
or unenforceable under applicable law in any jurisdiction, the validity or
enforceability of the remaining provisions thereof shall be unaffected as to
such jurisdiction and such adjudication shall not affect the validity or
enforceability of such provision in any other jurisdiction.  To the extent that
any provision of this Agreement, including, without limitation, Section 10
hereof, is adjudicated to be invalid or unenforceable because it is overbroad,
that provision shall not be void but rather shall be limited to the extent
required by applicable law and enforced as so limited.  The parties expressly
acknowledge and agree that this Section 23 is reasonable in view of the parties’
respective interests.

 

24.                                 Non-Waiver of Rights

 

The failure by the Company or the Executive to enforce at any time any of the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company or the Executive thereafter to
enforce each and every provision in accordance with the terms of this Agreement.

 

25.                                 Employment Agreement.

 

If the Executive has an Employment Agreement with the Company, and if
circumstances arise which cause both the Employment Agreement and this Agreement
to apply to the Company and the Executive, then, to the extent of any
inconsistency between the provisions of this Agreement and the Employment
Agreement, the terms of this Agreement alone shall apply.  However, if this
Agreement does not apply, then the provisions of the Employment Agreement shall
control and be unaffected by this Agreement.

 

--------------------------------------------------------------------------------


 

26.                                 Unfunded Plan.

 

The Company’s obligations under this Agreement shall be entirely unfunded until
payments are made hereunder from the general assets of the Company, and no
provision shall be made to segregate assets of the Company for payments to be
made under this Agreement.  The Executive shall have no interest in any
particular assets of the Company but rather shall have only the rights of a
general unsecured creditor of the Company.

 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS HEREBY CERTIFYING THAT
THE EXECUTIVE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY
BEFORE EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT;
(C) HAS HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY
QUESTIONS THE EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY
ANSWERS TO ALL SUCH QUESTIONS; AND (D) UNDERSTANDS THE EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THE AGREEMENT.

 

THIS AGREEMENT IN SECTION 18 CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

 

[signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Change in Control Agreement to
be executed and delivered as of the day and year first above set forth.

 

 

 

SPHERION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

*This document is a compilation of the original change in control agreement as
well as amendments thereto.  It is being presented in this format in order to
assist the reader.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

Executive’s Name

 

Date of
Executive’s
Change in
Control
Agreement

 

Executive’s Position

 

Date of Executive’s
Prior Change In
Control

 

William J. Grubbs

 

February 21, 2006

 

Chief Marketing and Corporate Development Officer

 

Not applicable

 

William G. Halnon

 

March 9, 2005

 

Senior Vice President and Chief Information Officer

 

Not applicable

 

Lisa G. Iglesias

 

November 30, 2003, as amended through March 9, 2005

 

Senior Vice President, General Counsel and Secretary

 

May 7, 2001, as amended through May 21, 2002

 

Richard A. Lamond

 

November 30, 2003, as amended through March 9, 2005

 

Senior Vice President and Chief Human Resources Officer

 

Not applicable

 

Byrne K. Mulrooney

 

November 30, 2003, as amended through March 9, 2005

 

President, Staffing Services

 

Not applicable

 

Mark W. Smith

 

November 30, 2003, as amended through March 9, 2005

 

Senior Vice President and Chief Financial Officer

 

May 7, 2001, as amended through May 21, 2002

 

 

--------------------------------------------------------------------------------